


110 HR 527 IH: Better Future for American Families

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 527
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Larson of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To help American families save, invest, and build a
		  better future, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Better Future for American Families
			 Act.
		2.Modifications to
			 saver’s credit
			(a)Saver’s
			 creditSection 25B of the Internal Revenue Code of 1986 is
			 amended by striking the heading thereof and inserting Saver’s Credit.
			(b)Modifications to
			 applicable percentageSubsection (b) of section 25B of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(b)Applicable
				percentageFor purposes of this section—
						(1)In
				generalThe applicable percentage is 50 percent reduced (but not
				below zero) by 1 percentage point for each phaseout amount by which the
				taxpayer’s adjusted gross income for the taxable year exceeds the threshold
				amount.
						(2)Phaseout amount;
				threshold amountThe phaseout amount and the threshold amount
				shall be determined as follows:
							
								
									
										In the case of an individual filing:The phaseout amount
						is:The
						threshold amount is:
										
									
									
										A joint return$400$30,000
										
										A head of household
						return$300$22,500
										
										Any other return$200$15,000.
										
									
								
						.
			(c)Credit
			 refundable
				(1)In
			 generalSection 25B of the
			 Internal Revenue Code of 1986, as amended by subsections (a) and (b), is hereby
			 moved to subpart C of part IV of subchapter A of chapter 1 of such Code
			 (relating to refundable credits) and inserted after section 35.
				(2)Conforming
			 amendments
					(A)Section 24(b)(3)(B)
			 of such Code is amended by striking sections 23 and 25B and
			 inserting section 23.
					(B)Section
			 25(e)(1)(C) of such Code is amended by striking 25B,.
					(C)Section 25D(c)(2)
			 of such Code is amended by striking 24, and 25B and inserting
			 and 24.
					(D)Section 26(a)(1)
			 of such Code is amended by striking sections 23, 24, and 25B and
			 inserting sections 23 and 24.
					(E)Section 25B of
			 such Code, as moved by paragraph (1), is redesignated as section 36.
					(F)Section 904(i) of
			 such Code is amended by striking sections 23, 24, and 25B and
			 inserting sections 23 and 24.
					(G)Section 1400C of
			 such Code is amended by striking 25B,.
					(H)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 36 and inserting the
			 following:
						
							
								Sec. 36. Saver’s Credit.
								Sec. 37. Overpayments of
				tax.
							
							.
					(I)The table of sections for subpart A of part
			 IV of such Code is amended by striking the item relating to section 25B.
					(J)Section 1324(b)(2) of title 31, United
			 States Code, is amended by inserting , or enacted by the
			 Better Future for American Families
			 Act before the period at the end.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
